Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 17, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159263-6 & (240)                                                                                        David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  IVY ALICE WIMMER, f/k/a IVY ALICE                                                                          Brian K. Zahra
  MONTANO,                                                                                             Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159263, 159264, 159265 &
                                                                        159266
                                                                    COA: 340339, 340409, 340830 &
                                                                          340996
                                                                    Oakland CC: 2012-802216-DO
  MARIO ALLAN MONTANO,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 4, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  correct the record and for other relief is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 17, 2019
         b1010
                                                                               Clerk